Johnson, J.,
dissenting: It may be conceded that where tbe words “equally” or “share and share alike” are used to indicate an equal division among a class, they ordinarily import a division per capita. Hobbs v. Craige, 23 N.C. 332; Freeman v. Knight, 37 N.C. 72; Hill v. Spruill, 39 N.C. 244; Henderson v. Womack, 41 N.C. 437; Hackney v. Griffin, 59 N.C. 381; Tuttle v. Puitt, 68 N.C. 543; Culp v. Lee, 109 N.C. 675, 14 S.E. 74; Johnston v. Knight, 117 N.C. 122, 23 S.E. 92; Burton v. Cahill, 192 N.C. 505, 135 S.E. 332. See also 57 Am. Jur., Wills, Sec. 1297; Annotations: 16 A.L.R. 15, p. 22; 78 A.L.R. 1385, p. 1389; and 126 A.L.R. 157, p. 161.
But as stated in 57 Am. Jur., Wills, Sec. 1297, “There is abundant authority, however, to tbe effect that such expressions do not necessarily require a per capita equality of division but apply just as readily and appropriately to a per stirpes equality. Thus, it has been held that tbe word ‘equally’ may be satisfied by an equality between a class and legatees named, and that tbe expression ‘each to share and share alike’ may be satisfied by a division between classes.”
Especially is this so when tbe context imports a per stirpes division (57 Am. Jur., Wills, Sec. 1297; Annotations: 16 A.L.R. 15, p. 25; 78 *179A.L.R. 1385, p. 1390; and 126 A.L.R. 157, pp. 162 and 163), as where there is a reference in the will to the statutes of descent or distribution, such as a direction that the division shall be “as provided by the laws •of the state,” and such reference appears from the context to relate not solely to the persons who are to take, but also, or instead, to the proportions in which they are to take. “In such circumstances the distribution will he per stirpes rather than per capita where,” as here; the succession is to heirs of different degrees of relationship to the decedent. 57 Am. Jur., Wills, Sec. 1299. See also Annotations 16 A.L.R. 15, p. 29; 126 A.L.R. 157, p. 165 ; 69 C.J. 287 et seq.; Bivens v. Phifer, 47 N.C. 436.
And should there he doubt as to whether the limitation “as provided by the laws of the state,” or like expression, is referable to the mode of ascertaining who are to take, or to the proportions in which the beneficiaries are to take, then the following observation of the Iowa Court would seem to be in point: “Where the question is in the balances of doubt, the doubt is to he solved in favor of a taking per stirpes rather than per capita. One reason for this preference is that such taking is in accord with the laws of descent and in accord with the natural instinct of testators.” Claude v. Schutt, 211 Iowa 117, 233 N.W. 41. See also 57 Am. Jur., Wills, Sec. 1292, p. 855.
In the instant case the disputed item of the will is as follows:
“The remainder of my estate is to be divided among my legal heirs, including said Myrtle Coppedge Bunn, equally, share and share alike as provided by laws of North Carolina, . . .”
The limitation “as provided by laws of North Carolina” is interpreted in the majority opinion as referring solely to the mode of ascertaining who are to take, i.e., that this clause “was intended only for the purpose of ascertaining who are his ‘legal heirs.’ ” However, it would seem that upon a contextual interpretation of the disputed item this qualifying clause may be construed with more force of logic as referring to the manner and proportions in which the testator’s “heirs” are to take under the will. Here, it is observed that the first direction of the testator is that the remainder of his estate be divided among “my legal heirs.” He does not say “heirs.” He qualifies it by saying “legal heirs.” This qualification made it perfectly clear who were to take under the will. The testator was a bachelor. His only heirs and next of kin were two living brothers and the children and grandchildren of a deceased brother and a deceased sister. Thus, the job of determining who were the testator’s “heirs” was simple. He made it more so when he said “my legal heirs.” No further instruction was necessary in order to fix with certainty who were to take. There was no need to add the further instruction “as provided by laws of North Carolina.” And this he did not do. To give the will such an interpretation requires that the clause “as provided by *180laws of North Carolina” be taken out of context and transposed to another part of the sentence.
On the other hand, when the limitation “as provided by laws of North Carolina” is left where the testator put it, at the end of the sentence, it clearly appears to have been intended as a guide for fixing and determining the manner and proportions in which his “legal heirs” shall take under the will; So that, when the testator directed that the residue of his estate (and practically all of his estate falls in the residue) “be divided among my legal heirs, including said Myrtle Coppedge Bunn, equally, share and share alike,” he qualified it by saying “as provided by laws of North Carolina,” and that would seem to mean equally, share and share alike within classes, — per stirpes, as is the law of North Carolina. Such construction is rendered all the more certain by the fact that no comma breaks the cadence of the expression “share and share alike as provided by laws of North Carolina.”
The interpretation expressed in the majority opinion seems to take out of context and restrict and unduly minimize the force of this closing limitation of the testator, “as provided by laws of North Carolina.” This limitation is salutary. It would seem to be controlling. It makes the case distinguishable from the rule explained and applied in the cases cited in the majority opinion. In 69 C. J. 287, it is stated:
“In ascertaining how the parties are to take, the intention of the testator, reached by an examination of the language used as applied to all the surrounding circumstances and conditions present in the testator’s mind at the time the will was written, is the determining factor. As a general rule the devisees or legatees will, if possible, be construed to take per capita rather than per stirpes, unless the will shows a contrary intention on the part of the testator, as where the beneficiaries are to take substitutionally. The presumption of per capita distribution is not a strong one, however, and is easily overborne; it will yield to a very faint glimpse of a different intention. In case of doubt, the statutes of descent and distribution should be followed as nearly as possible.”
There is compelling natural logic in the view that the testator intended to put the residue of his estate in the lap of the law for division under our statutes of descent and distribution when he directed that it “be divided among my legal heirs, including Myrtle Coppedge Bunn, equally, share and share alike as provided by laws of North Carolina.” Under the language of this will, it is hardly conceivable that he intended an equal per capita division among his fifteen heirs of such varying degrees of kinship, thus placing his two surviving brothers in no stronger position than his two grand nephews.
My vote is to sustain the per stirpes ruling of the court below.